

116 HR 1757 IH: Boosting Revenue Assistance for Venue Operators Act
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1757IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo permit shuttered venue operators to receive shuttered venue operator grants and paycheck protection program loans, and for other purposes.1.Short titleThis Act may be cited as the Boosting Revenue Assistance for Venue Operators Act or the BRAVO Act.2.Shuttered venue operator paycheck protection program loan eligibilitySection 324 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260) is amended—(1)in subsection (a)(1)(A)(vi)—(A)by striking subclause (III);(B)by redesignating subclause (IV) as subclause (III); and(C)in subclause (III), as so redesignated, by striking (I), (II), and (III) and inserting (I) and (II);(2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and(3)by inserting after subsection (d) the following new subsection:(e)Non-duplicationA recipient of a loan guaranteed under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) may receive a grant under this section only if such grant is used for purposes other than paying payroll costs and other obligations described in section 7(a)(36)(F) of the Small Business Act (15 U.S.C. 636(a)(36)(F)). .